                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                     CIVIL CASE NO. 1:19-cv-00311-MR


CHRISTOPHER LEE MICHELSON,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
QUINTIN MILLER, et al.,         )                            ORDER
                                )
              Defendants.       )
_______________________________ )

         THIS MATTER is before the Court on Plaintiff’s Motion to Reconsider

[Doc. 20] and Plaintiff’s Motion for Transcript at Government Expense [Doc.

24].

         Pro se Plaintiff, a pretrial detainee at the Buncombe County Detention

Facility (BCDF), filed this civil rights action pursuant to 42 U.S.C. § 1983.

Plaintiff’s Amended Complaint [Doc. 13] was dismissed on initial review and

Plaintiff was granted the opportunity to amend.1 [Doc. 15]. The Second

Amended Complaint passed initial review against Defendant Colby Dodd, a

physician’s assistant at BCDF, on a claim of deliberate indifference to a

serious medical need, and the remining claims were dismissed for failure to



1   This case was assigned to Judge Frank D. Whitney at that time.


           Case 1:19-cv-00311-MR Document 27 Filed 01/06/21 Page 1 of 3
state a claim upon which relief can be granted. [Doc. 18]. The Court also

denied Plaintiff’s requests for the appointment of counsel and to transfer the

case to another district based on allegations of fraud. [See id.].

      Plaintiff has now filed this Motion to Reconsider in which he argues that

the dismissed claims should have been permitted to proceed and that this

case should be transferred to another District Court due to fraud. [Doc. 20].

      “[A] district court retains the power to reconsider and modify its

interlocutory judgments . . . at any time prior to final judgment when such is

warranted.” Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514–15

(4th Cir. 2003); see also Fed. R. Civ. P. 54(b).

      Plaintiff’s Motion for Reconsideration will be denied. Plaintiff has failed

to demonstrate that reconsideration is warranted with regards to the initial

review of his § 1983 claims or the request to transfer this action to another

district court. Moreover, to the extent that Plaintiff attempts to add new

claims or supplement his existing claims with additional allegations, this

attempt to amend the Second Amended Complaint on a piecemeal basis will

be denied. See generally Fed. R. Civ. P. 15.

      In his Motion for Transcript, Plaintiff seeks a copy of a transcript for

purposes of his appeal in Fourth Cir. Case No. 20-7427. [Doc. 24]. The

Motion is moot because the Fourth Circuit has dismissed the appeal and


                                       2

        Case 1:19-cv-00311-MR Document 27 Filed 01/06/21 Page 2 of 3
denied his motion for a transcript at the Government’s expense. See [Doc.

26 at 2].

      As Plaintiff’s appeal has been dismissed, the Clerk will be instructed to

transmit Plaintiff’s proposed summons [Doc. 19] to the U.S. Marshals

Service for service of process on Defendant Dodd.

      IT IS, THEREFORE, ORDERED that Plaintiff’s pro se Motion to

Reconsider [Doc. 20] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Transcript at

Government Expense [Doc. 24] is DENIED as moot.

      The Clerk is respectfully instructed to transmit the Second Amended

Complaint [Doc. 16], proposed summons [Doc. 19], and this Order to the

U.S. Marshals Service for service of process on Defendant Colby Dodd.

      IT IS SO ORDERED.
                              Signed: January 6, 2021




                                          3

        Case 1:19-cv-00311-MR Document 27 Filed 01/06/21 Page 3 of 3
